Opinion issued February 21, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-01067-CV
                           ———————————
                      STEPHEN E. TANNER, Appellant
                                       V.
                    MICHAEL G. MCCARTHY, Appellee



                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-68657


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2